United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1170
                                   ___________

Laxman S. Sundae,                       *
                                        *
            Plaintiff-Appellant,        *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Gale Norton, as the Secretary of the    *
U.S. Department of Interior,            *       [UNPUBLISHED]
                                        *
            Defendant-Appellee.         *
                                   ___________

                             Submitted: July 8, 2004
                                Filed: July 29, 2004
                                 ___________

Before WOLLMAN, LAY, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Laxman Sundae appeals pro se from the district court’s1 entry of summary
judgment in favor of the Defendant in his employment discrimination action. In his
complaint, Sundae alleged that he applied for and was denied the position of mining
engineer within the Bureau of Land Management, a subdivision of the Department
of the Interior, on the basis of his race, color, national origin, age, and physical
handicap. He asserted causes of action under Title VII of the Civil Rights Act of

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
1964, 42 U.S.C. § 2000e et seq., the Age Discrimination in Employment Act of 1967,
29 U.S.C. § 621 et seq., and the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.

       The district court, acting upon the report and recommendation of a magistrate
judge, granted summary judgment in favor of the Defendant. It concluded that even
assuming Sundae made a prima facie case on each of his discrimination claims, the
Defendant proffered legitimate, non-discriminatory reasons for his non-selection for
employment, and that Sundae failed to demonstrate that they were pretextual. Having
carefully reviewed the record and the applicable legal authorities, we find no error in
the district court’s disposition of this matter. Accordingly, the judgment of the
district court is affirmed. See 8th Cir. R. 47(B).
                         ______________________________




                                         -2-